             Case 4:18-cv-07669-HSG Document 158 Filed 07/07/20 Page 1 of 5



 1   KESSLER TOPAZ
        MELTZER & CHECK, LLP
 2   JENNIFER L. JOOST (Bar No. 296164)
     (jjoost@ktmc.com)
 3   One Sansome Street, Suite 1850
     San Francisco, CA 94104
 4   Tele: (415) 400-3000
     Fax: (415) 400-3001
 5
     BERNSTEIN LITOWITZ BERGER
 6     & GROSSMANN LLP
     JONATHAN D. USLANER (Bar No. 256898)
 7   (jonathanu@blbglaw.com)
     2121 Avenue of the Stars, Suite 2575
 8   Los Angeles, CA 90067
     Tel: (310) 819-3472
 9
     Co-Lead Counsel for Lead Plaintiffs and the Class
10
     [Additional counsel listed on signature page.]
11

12                                   UNITED STATES DISTRICT COURT
13                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                            OAKLAND DIVISION
15   In Re NVIDIA CORPORATION SECURITIES                 Case No. 4:18-cv-07669-HSG
     LITIGATION
16                                                       CLASS ACTION
17
                                                         STIPULATION AND [PROPOSED] ORDER
18   This Document Relates to: All Actions.              SETTING SCHEDULE FOR FILING OF
                                                         RESPONSE TO DEFENDANTS’ MOTION
19                                                       TO STRIKE
20                                                       Judge: Hon. Haywood S. Gilliam, Jr.
                                                         Courtroom: 2
21

22

23

24

25

26

27

28

                                                         Case No. 4:18-cv-07669-HSG
      STIPULATION AND [PROPOSED] ORDER SETTING SCHEDULE FOR FILING OF RESPONSE
                          TO DEFENDANTS’ MOTION TO STRIKE
              Case 4:18-cv-07669-HSG Document 158 Filed 07/07/20 Page 2 of 5



 1          This Stipulation is entered into by and between Lead Plaintiffs E. Öhman J:Or Fonder AB (“Öhman

 2   Fonder”) (“Öhman Fonder”) and Stichting Pensionenfonds PGB (“PGB,” and with Öhman Fonder, “Lead

 3   Plaintiffs”) and Defendants NVIDIA Corporation (“NVIDIA”), NVIDIA’s President and Chief Executive

 4   Officer, Jensen Huang, NVIDIA’s Executive Vice President and Chief Financial Officer, Collette Kress,

 5   and NVIDIA Senior Vice President, Jeff Fisher (collectively, “Defendants”) (together with Lead Plaintiffs,

 6   the “Parties”).

 7          WHEREAS, on March 16, 2020, the Court issued an order granting in part and denying in part
 8   Defendants’ motion to dismiss the Consolidated Class Action Complaint (“CAC”), with leave to amend;
 9          WHEREAS, the Parties submitted a Stipulation and Proposed Order Setting Schedule for Filing
10   of the Amended Complaint and Answer or Other Response to the Amended Complaint on March 24, 2020;

11          WHEREAS, the Court granted the Parties’ Stipulation on March 25, 2020, ordering the Amended
12   Complaint to be due by May 13, 2020; Answer and Motions due by June 29, 2020; Responses due by
13   August 13, 2020; Replies due by September 14, 2020; and Motion Hearing set for October 15, 2020;

14          WHEREAS, Lead Plaintiffs filed the Amended Complaint on May 13, 2020;
15          WHEREAS, Defendants filed the Motion to Dismiss Plaintiffs’ Amended Complaint, the Motion
16   to Strike Certain Allegations in Plaintiffs’ Amended Complaint, and the Request for Judicial Notice on
17   June 29, 2020;

18          WHEREAS, on June 30, 2020, the Parties met and conferred regarding a schedule for Lead
19   Plaintiffs’ filing of a response to Defendants’ Motion to Strike and any corresponding reply or responsive
20   motion thereto; and

21          WHEREAS, the Parties agree that the response to Defendants’ Motion to Strike and any
22   corresponding reply or responsive motion thereto should follow the same previously stipulated schedule
23   as the response to the Motion to Dismiss and any corresponding reply or responsive motion thereto;
24          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between the Parties,
25   through their undersigned counsel, as follows:
26          1.         Lead Plaintiffs shall file and serve a response to Defendants’ Motion to Strike on or before

27   August 13, 2020.

28

                                          1              Case No. 4:18-cv-07669-HSG
      STIPULATION AND [PROPOSED] ORDER SETTING SCHEDULE FOR FILING OF RESPONSE
                          TO DEFENDANTS’ MOTION TO STRIKE
             Case 4:18-cv-07669-HSG Document 158 Filed 07/07/20 Page 3 of 5



 1          2.      Defendants shall reply or otherwise respond to Lead Plaintiffs’ response to the Motion to

 2   Strike on or before September 14, 2020.

 3          3.      Any hearing on the Motion to Strike shall be conducted at 2:00 p.m. on October 15, 2020,

 4   or at the Court’s convenience any time thereafter.

 5   Dated: July 3, 2020                  Respectfully submitted,

 6                                                KESSLER TOPAZ
                                                   MELTZER & CHECK, LLP
 7
                                                  /s/ Jennifer L. Joost
 8                                                JENNIFER L. JOOST (Bar No. 296164)
                                                  (jjoost@ktmc.com)
 9                                                One Sansome Street, Suite 1850
                                                  San Francisco, CA 94104
10                                                Tel: (415) 400-3000
                                                  Fax: (415) 400-3001
11                                                        -and-

12                                                ANDREW ZIVITZ (pro hac vice)
                                                  (azivitz@ktmc.com)
13                                                MATTHEW MUSTOKOFF (pro hac vice)
                                                  (mmustokoff@ktmc.com)
14                                                NATHAN HASIUK (pro hac vice)
                                                  (nhasiuk@ktmc.com)
15                                                ERIC K. GERARD (pro hac vice)
                                                  (egerard@ktmc.com)
16                                                280 King of Prussia Road
                                                  Radnor, PA 19087
17                                                Tel: (610) 667-7706
                                                  Fax: (610) 667-7056
18
                                                  Counsel for Lead Plaintiff E. Öhman J:or Fonder AB and
19                                                Co-Lead Counsel for the Class

20                                                BERNSTEIN LITOWITZ BERGER
                                                   & GROSSMANN LLP
21
                                                  JONATHAN D. USLANER (Bar No. 256898)
22                                                (jonathanu@blbglaw.com)
                                                  Lauren M. Cruz (Bar No. 299664)
23                                                (lauren.cruz@blbglaw.com)
                                                  2121 Avenue of the Stars, Suite 2575
24                                                Los Angeles, CA 90067
                                                  Tel: (310) 819-3472
25
                                                          -and-
26
                                                  JOHN C. BROWNE (pro hac vice)
27                                                (johnb@blbglaw.com)
                                                  JEROEN VAN KWAWEGEN (pro hac vice)
28                                                (jeroen@blbglaw.com)
                                                  MICHAEL M. MATHAI (pro hac vice)
                                          2              Case No. 4:18-cv-07669-HSG
      STIPULATION AND [PROPOSED] ORDER SETTING SCHEDULE FOR FILING OF RESPONSE
                          TO DEFENDANTS’ MOTION TO STRIKE
              Case 4:18-cv-07669-HSG Document 158 Filed 07/07/20 Page 4 of 5



 1                                                (michael.mathai@blbglaw.com)
                                                  1251 Avenue of the Americas
 2                                                New York, NY 10020
                                                  Tel: (212) 554-1400
 3                                                Fax: (212) 554-1444

 4                                                Counsel for Lead Plaintiff Stichting Pensioenfonds PGB
                                                  and Co-Lead Counsel for the Class
 5

 6   Dated: July 3, 2020                          COOLEY LLP
 7                                                /s/ John C. Dwyer
                                                  JOHN C. DWYER (Bar No. 136533)
 8                                                (dwyerjc@cooley.com)
                                                  PATRICK E. GIBBS (Bar No. 183174)
 9                                                (pgibbs@cooley.com)
                                                  SARAH M. LIGHTDALE (Bar No. 4395661)
10                                                (slightdale@cooley.com)

11                                                CLAIRE A. MCCORMACK (Bar No. 241806)
                                                  (cmccormack@cooley.com)
12                                                SAMANTHA A. KIRBY (Bar No. 307917)
                                                  (skirby@cooley.com)
13                                                3175 Hanover Street
                                                  Palo Alto, CA 94304-1130
14                                                Tele: (650) 843-5000
                                                  Fax: (650) 849-7400
15
                                                  Attorneys for Defendants
16                                                NVIDIA Corporation, Jensen Huang, Colette Kress and
                                                  Jeff Fisher
17

18                             ATTESTATION OF CONCURRENCE IN FILING
19          Pursuant to the United States District Court for the Northern District of California, Civil L.R. 5-

20   1(i)(3), I hereby attest that the concurrence to the filing of the foregoing document has been obtained from

21   each of the other signatories.

22   Dated: July 3, 2020                                          /s/ Jennifer L. Joost
                                                                  JENNIFER L. JOOST
23

24

25

26

27

28

                                          3              Case No. 4:18-cv-07669-HSG
      STIPULATION AND [PROPOSED] ORDER SETTING SCHEDULE FOR FILING OF RESPONSE
                          TO DEFENDANTS’ MOTION TO STRIKE
               Case 4:18-cv-07669-HSG Document 158 Filed 07/07/20 Page 5 of 5



 1                                             [PROPOSED] ORDER
 2            PURSUANT TO STIPULATION, IT IS SO ORDERED that:
 3            1.   Lead Plaintiffs shall file and serve a response to Defendants’ Motion to Strike on or before

 4   August 13, 2020.
 5            2.   Defendants shall reply or otherwise respond to Lead Plaintiffs’ response to the Motion to
 6   Strike on or before September 14, 2020.

 7            3.   Subject to any further order of the Court, the Motion to Strike shall be noticed for hearing
 8   as part of the Court’s regular law and motion calendar on Thursday, October 15, 2020, at 2:00 p.m.
 9            IT IS SO ORDERED.
10

11   Dated:        7/7/2020
                                                         Hon. Haywood S. Gilliam, Jr.
12                                                       United States District Court Judge
13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28

                                          4              Case No. 4:18-cv-07669-HSG
      STIPULATION AND [PROPOSED] ORDER SETTING SCHEDULE FOR FILING OF RESPONSE
                          TO DEFENDANTS’ MOTION TO STRIKE
